Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrow (US 2012/0111219).  Burrow discloses a polymeric ammunition cartridge comprising: a substantially cylindrical insert (32) comprising a top surface opposite a bottom surface and a substantially cylindrical coupling element (30) that extends from the bottom surface, a primer recess (38) in the top surface that extends toward the bottom surface, a primer flash hole (40) positioned 5in the primer recess to extend through the bottom surface, and a flange (46) that extends circumferentially about an outer edge of the top surface; and a substantially cylindrical polymeric middle body (28) comprising a substantially cylindrical polymeric coupling end connected by a powder chamber, wherein the substantially cylindrical polymeric coupling end extends over the substantially cylindrical coupling element and covers a 10circumferential surface of the primer flash hole; and a substantially cylindrical polymeric nose (18) comprising a projectile aperture formed in a neck, a shoulder (24) extending from the neck and nose .


    PNG
    media_image1.png
    666
    908
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 3-15-22 have been fully considered but they are not persuasive.  Applicant argues that the examiner’s reference to Burrow (US 2012/0111219) does not disclose “an alignment aid positioned on the substantially cylindrical polymeric nose to align the substantially cylindrical polymeric nose in a 15bore”; . 

/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641